DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims

The amendments to claims 2, 4, 9, 11, 16 and 18, to overcome the previous 35 USC 112 rejections, have been accepted.

Claim Objections

Claims 4 and 11 are objected to because of the following informalities:  
It is believed that “generating the metadata characterizing the musical data comprise evaluating” should be - - generating the metadata characterizing the musical data comprises evaluating - - .
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European Patent Application publication to Jeon et al. (EP 3067883 A1).
In terms of claim 1, Jeon et al. teaches a method for managing musical data comprising musical or playing data, indicative of a musical performance or performing technique by an individual of a piece (see paragraph [0152]), being captured by a music controller (160) and sent to, or received by, a server (400) (step 2510), through communication modules (120, 210) using a secondary device (200) (see paragraphs [0032], [0034], [0035], [0065], [0107], [0109], [0120] and [0142]), wherein metadata (2520, 2530) is generated by the server (400) (see paragraphs [0034] and [0035]), one or more analytics of the musical data based in part on the metadata is generated by the server (400)  (see paragraph [0035]), second musical or playing data depicting a different performing technique or from a different user is received from the server (400), second metadata, and one or more second analytics based on the second metadata and or more patterns (i.e. old/stored, new, normal or error) between the metadata and second metadata is generated from the server (400), such that the server (400) updates or compares patterns (see paragraphs [0032]-[0035]), and said analytics are sent to a 
As for claim 2, Jeon et al. teaches analyzing input from multiple performing techniques (i.e. pitch, intensity, rhythm, bow position, fingering, etc.) and multiple users (see references cited above).
As for claim 3, Jeon et al. teaches the association of different users (see paragraphs [0031], [0034] and [0035]).
As for claim 4, Jeon et al. teaches evaluating the musical/playing data for characteristics such as playing result, technique, playing error, patterns, etc. (see paragraphs [0152]-[0155]).
As for claim 5, Jeon et al. teaches evaluating the data for performance tendency characteristics, such as patterns, errors (see paragraphs [0152]-[0155]), and frequency of the error pattern for each user (see paragraph [0035]).
As for claim 6, Jeon et al. teaches receiving input from a music controller (160, 210, 240, 400).
As for claim 7, Jeon et al. again teaches analyzing patterns and performance tendencies (see paragraph [0035]).
In terms of claims 8-14, the same reasoning applied in the rejection of method claims 1-7, mutatis mutandis, applies to the subject-matter of instruction claims 8-14, given the method is considered inseparable from the stored instructions for carrying out the method (see references cited above and paragraph [0159]).
In terms of claims 15-20, Jeon et al. teaches the elements of claims 1-7, implemented within a system  (100, 200), including a processor (240) and memory (230) (see references cited above).

At least independent claims 1, 8 and 15 can further be rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent application publication to Patti et al. (US 2018/0233119) (see Abstract and paragraphs [0008], [0036], [0086], [0090], [0093] and [0095]-[0113]).

Response to Arguments

Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
The Applicant’s arguments regarding Jeon failing to teach a server receiving, from a musical controller device, musical data captured by said music controller device, in which the musical data is sent by the controller to the server, and sending analytics generated from metadata to a client device, have been addressed in the above amended rejection.
As disclosed above, Jeon et al. teaches receiving musical data, being captured by a music controller (160) and sent to, or received by, a server (400), through communication modules (120, 210) using a secondary device (200) (see paragraphs [0032], [0034], [0035], [0065], [0107], [0109], [0120] and [0142]). Jeon et al. further teaches sending analytics to a secondary, or client, device (200) (see paragraphs 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        2/12/2021